BUCK, J.
This is an action to set aside the record of a foreclosure sale by advertisement, and the question involved is the validity of the postponement of the sale from the time fixed in the original advertisement, viz., August 10, 1895, to August 24, 1895.
The record does not show that the sale was not duly postponed. The sale itself was made by the sheriff in the manner provided by *285statute, and the certificate thereof contained the requirements of the law. As this certificate, under G-. S. 1894, § 6054, is prima facie evidence that all the requirements of law in that behalf were duly complied with, the postponement and sale must be deemed valid.
Judgment affirmed.